The defendant was convicted of the offense of forgery in the second degree, and appeals.
It would serve no useful purpose to discuss the evidence. That for the state tended to show the guilt of the defendant as charged, and that for the defendant tended to show his innocence. There was no error in overruling defendant's request for the general affirmative charge in his favor. The exceptions reserved by defendant on the admission or rejection of testimony have each been examined, and in each instance we find the trial court's action free from prejudicial error.
The principal insistence of error made by counsel for appellant in his able brief filed on this appeal is as to the action of the trial court in overruling defendant's demurrers to the indictment. We have carefully followed the able counsel in his argument in this regard, but find ourselves unable to agree with his contention.
The pertinent provisions of section 6910 of the Code of 1907, under which the indictment was drawn, are as follows:
"Any person who, with intent to injure or defraud, falsely makes, alters, forges, counterfeits, * * * any * * * receipt for the payment of money, * * * or who, with such intent, utters and publishes as true any falsely made, altered, forged, or counterfeited instrument, writing, indorsement, or entry, specified *Page 95 
or included in this section is guilty of forgery in the second degree."
The indictment in this case seems to fall squarely within the purpose of the statute quoted, and follows the code form for the offense there denounced. Code 1907, § 7161. For this reason alone we think the demurrers to the said indictment were properly overruled. Code 1907, §§ 7132, 7151; Sims v. State,155 Ala. 96, 46 So. 493.
There appearing no prejudicial error in the record, the judgment will be affirmed.
Affirmed.